—Orders of disposition, Family Court, New York County (Judith Sheindlin, J.), entered August 19, 1994, terminating respondent’s parental rights and committing custody and guardianship of the subject children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, following a fact-finding determination, based upon respondent’s admission that she had permanently neglected the children, unanimously affirmed, without costs.
Respondent’s request at the dispositional hearing for a suspended judgment was properly denied upon evidence establishing that, despite petitioner agency’s diligent efforts to help respondent overcome her long-term drug addiction, she failed to complete several drug rehabilitation programs and, though pregnant, admitted to using cocaine a few months prior to the hearing. The court properly considered respondent’s failure to utilize medical, psychological and other social and rehabilitative services as evidence of her inability to plan for the children’s future. Respondent’s continued drug use, her continuing relationship with an abusive partner on whom she partly blamed her addiction, and the fact that the two older children, 12 and 11 years old at the time of the hearing, had been in foster care for six years, and the two younger children, four and two years old, for most of their lives, clearly indicated that adoption was in the children’s best interests. Concur— Rosenberger, J. P., Wallach, Kupferman, Nardelli and Mazzarelli, JJ.